DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 was filed after the mailing date of the RCE on 08/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 12
Cancelled: Claims 3, 9 – 11 and 14
Added: Claims 
Therefore Claims 1 – 2, 4 – 8, 12 – 13 and 15 are now pending.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 2, 4 – 8, 12 – 13 and 15 have been considered but are not persuasive.
Applicant argues: Miyazaki fails to disclose in response to the first sensor detecting the touch on the screen by the writing instrument after the color of the writing instrument is identified, display an image comprising the identified color, at a position corresponding to the touch by the writing instrument on the screen.  
Examiner respectfully disagrees with the applicant in that the new amendments are taught by Miyazaki’s invention. Miyazaki teaches  in response to the first sensor (FIG 1, 106 – CMOS camera) detecting the touch on the screen by the writing instrument (Paragraph [0038] – stylus, hand, pen, etc.) after the color of the writing instrument is identified (Paragraph [0057] – teaches that the coordinate detection program calculates two dimensional coordinates of positions where the input object approaches or comes into contact with the display plane and informs the color identification program of the result; also Zo’s prior art teaches of presetting the color of the writing instrument), display an image comprising the identified color (using the drawing program), at a position corresponding to the touch by the writing instrument (stylus, pen, hand, etc.) on the screen (Paragraph [0058 – 0059]).  
Therefore, since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 12 – 13  & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Kiryu et al., US Publication 2017/0085848 A1 in further view of Ito US Publication 2011/0304607 A1 in further view of Zo et al., US Publication 2014/0035843 A1.

With regards to Claims 1 and 12, Miyazaki discloses: A digital whiteboard and a method for controlling a digital whiteboard (Title, Abstract and FIG 1) comprising: 
a display including a screen (FIG 1, 102 – display pane); 
a first sensor (FIG 1, 106 – CMOS camera) configured to detect a touch position of a writing instrument (Paragraph [0038] – stylus, hand, pen, etc.) with regards to the screen of the display (Paragraph [0037 – 0039]); 
a second sensor (103 & 104 – coordinate detectors A & B and 105 – retroreflective member) configured to capture the screen as an image (Paragraph [0037] – this is done indirectly); and 
a processor (FIG 2, 200 – PC) configured to: 
), identify a color of the writing instrument (Paragraph [0058] - color identification program 305 is a program to identify the color of an input object with reference to the interactive whiteboard 100) by identifying a sub-region which comes near the screen within a predetermined distance in the target region (any position on the display plane; see also Paragraph [0065 & 0075] – teaches the color identification program 305 finds the average values of saturation and brightness of the extracted image of the input object), calculating an average value of pixels of the sub-region, and identifying a color, among a plurality of preset colors (Paragraph [0065 & 0075 – 0076]), corresponding to the average value as the color of the writing instrument (Paragraph [0065 & 0075 – 0076]), and
 in response to the first sensor (FIG 1, 106 – CMOS camera) detecting the touch on the screen by the writing instrument (Paragraph [0038] – stylus, hand, pen, etc.) after the color of the writing instrument is identified (Paragraph [0057] – teaches that the coordinate detection program calculates two dimensional coordinates of positions where the input object approaches or comes into contact with the display plane and informs the color identification program of the result; also Zo’s prior art teaches of presetting the color of the writing instrument), display an image comprising the identified color (using 
Miyazaki fails to explicitly disclose: a second sensor configured to capture the screen as an image; and 
obtain at least one reference image which is captured by the second sensor, while no motion is identified with respect to the screen, 
obtain a current image which is captured by the second sensor, while a motion is identified with respect to the screen and the first sensor detects no touch by the writing instrument,
from among the plurality of preset colors as the color of the writing instrument.  
Kiryu discloses: a second sensor (Paragraph [0049 – CCD sensor]) configured to capture the screen as an image (Paragraph [0049] – teaches that the CCD captures an image of the screen); and
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a second sensor configured to capture the screen as an image in Miyazaki’s invention as taught by Kiryu’s invention.
The motivation for doing this would have been in order to detect the position of movement of the indicator to the outside of the display region with a good degree of accuracy (Kiryu’s invention Paragraph [0015]).
Ito discloses: obtain at least one reference image which is captured by the second sensor (reference image would be capturing the image of the screen), while no 
obtain a current image (object or face recognition) which is captured by the second sensor, while a motion is identified with respect to the screen and the first sensor detects no touch by the writing instrument, (FIG 13, S52 – when a face is recognized is considered the current image that is captured by the camera),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of obtain at least one reference image which is captured by the second sensor at a point in time of identifying that no motion is produced with respect to the digital whiteboard, obtain a current image which is captured by the second sensor of identifying that a motion is produced with respect to the digital whiteboard in Miyazaki’s invention as taught by Ito’s invention.
The motivation for doing this would have yielded predictable results so that face recognition could be improved and power can be saved.
Zo discloses: wherein the processor (FIG 1, 180 - controller) identifies a color (Paragraph [0126]), which is most similar to a color of the target region (Paragraph [0127 – 0128]), from among a plurality of preset colors (FIG 4A, shows preset colors for stylus 300) as the color of the writing instrument (Paragraph [0126 – 0130]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a plurality of preset colors as the color of the writing instrument in Miyazaki’s invention as taught by Zo’s invention.


With regards to Claims 2 and 13, Miyazaki discloses: wherein the processor (FIG 2, 200 - PC) is configured to identify a color (305 – color identification program that is within the PC), which is most similar to a color of the target region (Paragraph [0058]), 
Miyazaki fails to explicitly disclose: from among the plurality of preset colors as the color of the writing instrument.  
Zo discloses: wherein the processor (FIG 1, 180 - controller) identifies a color (Paragraph [0126]), which is most similar to a color of the target region (Paragraph [0127 – 0128]), from among a plurality of preset colors (FIG 4A, shows preset colors for stylus 300) as the color of the writing instrument (Paragraph [0126 – 0130]).  

With regards to Claims 4 and 15, Miyazaki discloses: wherein42PCT/KR2018/010055 RO/KR 30.08.2018the processor (FIG 1, 200 - PC) is configured to identify the color of the writing instrument (stylus) based on density (the average values of saturation and brightness of the extracted image) of color distribution in the target region (Paragraph [0075]).  

With regards to Claim 5, Miyazaki discloses: wherein the processor (FIG 1, 200 - PC) is configured to identify the color of the writing instrument (stylus) based on 

With regards to Claim 6, Miyazaki discloses: wherein the processor (FIG 1, 200 - PC) is configured to identify a color (Paragraph [0058]), 
Miyazaki fails to disclose: which is continuously shown in a predetermined direction within the target region, as the color of the writing instrument.  
Zo discloses: which is continuously shown in a predetermined direction within the target region (using a proximity sensor), as the color of the writing instrument (Paragraph [0027 – 0028]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Ito US Publication 2011/0304607 A1 in view of Shirai et al., US Publication 2019/0033991 A1.

With regards to Claim 7, Miyazaki fails to disclose: wherein the processor is configured to maintain a previously detected color of the writing instrument based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument.  
Shirai discloses: wherein the processor (FIG 1, 20) is configured to maintain a previously detected color of the writing instrument (Stylus) based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument (Paragraph [0061] - in a case where the detected 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the processor maintains a previously detected color of the writing instrument based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument in Miyazaki’s invention as taught by Shirai’s invention.
The motivation for doing this would have been in order to provide a handwriting input system that immediately detects handwriting while providing the same mechanism for writing and the same presentation as those of a conventional whiteboard (Shirai’s invention Paragraph [0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Ito US Publication 2011/0304607 A1 in view of Sharma US Publication 2004/0012574 A1.

With regards to Claim 8, Miyazaki fails to disclose: wherein the processor is configured to detect motions of a first writing instrument and a second writing instrument by assigning individual regions in the image to each writing instrument.  

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the processor detects motions of a first writing instrument and a second writing instrument by assigning individual regions in the image to each writing instrument in Miyazaki’s invention as taught by Sharma’s invention.
The motivation for doing this would have been in order to eliminate the need for additional signal generation and processing of such multiple signals (Sharma’s invention Paragraph [0041])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625